DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-12, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoniac et al., U.S. Patent Publication Number 2016/0357263 A1, in view of Sudou et al., U.S. Patent Publication Number 2018/0217680 A1.

Regarding claim 1, Antoniac discloses an operating method of a head mounted display (HMD) device, the operating method comprising: obtaining an image of a hand of a user through a camera (paragraph 0064, detect at least one object in the sequence of still images); determining a direction in which a palm of the hand is facing based on the obtained image (paragraph 0064, extract information indicative of a pose of the separated object in the given image; paragraph 0079, activation gesture is made when the user places an open of one of his/her hands and brings the open palm closer to the imaging device); based on the direction in which the palm of the hand is facing a transparent display, displaying at least one object for controlling an external device through the transparent display (paragraph 0082, at least one analogue parameter is related to a remote device; paragraph 0085, controlling the quantity of the at least one analogue parameter, the processor is configured to display a user interface element representing a quantity control; paragraph 0083, analogue parameters include, but are not limited to, a volume of sound of a television, a direction of movement of a robot, a speed of a fan, a temperature of a heating or cooling appliance, brightness of a display; paragraph 0085, controlling the quantity of the at least one analogue parameter, the processor is configured to display a user interface element representing a quantity control; paragraph 0106, see-through display includes one or more transparent or semi-transparent screen, UI element towards the eyes of a user such that the UI overlaps or blends over a real view of the user’s hand ); obtaining depth information of the hand of the user based on the obtained image (paragraph 0060, determine a distance of the user’s hand from the imaging devices; paragraph 0067, the processor is configured to employ a Time-of-Flight depth measuring technique); determining that an interaction between the at least one object and the hand is made based on the obtained depth information of the hand (paragraph 0069, identify a hand gesture in which the user’s hand is moving towards or away from the imaging device; paragraph 0079, an activation gesture is made when the user places an open palm of one of his/her hands and brings the open palm closer to the imaging device;  paragraph 0092, stopping a finger over or under a particular icon for a predetermined amount of time; figure 6); and performing a predetermined function of controlling the external device corresponding to the determined interaction between the at least one object and the hand (paragraph 0167, communicates the quantity of the analogue parameter to a remote device).
	However it is noted that while Antoniac discloses identifying a hand gesture in which the user’s hand is moving towards or away from the imaging device and an open palm.  Antoniac fails to specifically disclose based on the direction in which the palm of the hand is facing being changed from an outward direction to an inward direction, displaying at least one object for controlling an external device through a transparent display, 
wherein the palm of the hand faces the transparent display and the camera in the inward direction, and the palm of the hand faces an opposite direction of the inward direction in the outward direction.
Sudou discloses an operating method of a head mounted display (HMD) device (figure 1), the operating method comprising: 
obtaining an image of a hand of a user through a camera (paragraph 0036, imager 3, out-camera, provided in front part, imager acquires an image of a predetermined range in scenery in front of the user; figure 4); 
determining a direction in which a palm of the hand is facing based on the obtained image (paragraph 0068, the wearable device recognizes the existence of a hand BH, back side, based on the detection result of the detector); 
based on the direction in which the palm of the hand is facing being changed from an outward direction to an inward direction (paragraph 0070, when the hand BH is inverted as the user rotates the forearm in a state illustrated), displaying at least one object for controlling an external device through a transparent display (figure 4), 
wherein the palm of the hand faces the transparent display and the camera in the inward direction, and the palm of the hand faces an opposite direction of the inward direction in the outward direction (paragraph 0071, the palm side of the right hand is referred to as hand PH; figure 4); 
obtaining depth information of the hand of the user based on the obtained image (paragraph 0057, the controller can detect the rotating body motion based on a change of depth data of the upper limb caused in the rotation of the forearm); 
determining that an interaction between the at least one object and the hand is made based on the obtained depth information of the hand (paragraph 0085, when the hand object is moved and a fingertip of the hand object is superimposed on the display range of the icon, the wearable device regards the icon as being selected by the user); 
and performing a predetermined function of controlling the external device corresponding to the determined interaction between the at least one object and the hand (paragraph 0070, the wearable device displays an execution screen of the function in the display unit along with the execution of the function).
	It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the identifying a hand gesture in which the user’s hand is moving towards or away from the imaging device and an open palm as disclosed by Antoniac, the recognition of the existence of a hand BH, back side, based on the detection result of the detector, as well as when the hand BH is inverted as the user rotates the forearm in a state illustrated, thus identifying a palm side of the right hand is referred to as hand PH, so that the controller can detect the rotating body motion of a hand gesture such as an open palm or back side for execution of a predetermined process.

Regarding claim 2, Antoniac discloses further comprising obtaining information about at least one of a location, a form, or a moving direction of the hand in the transparent display, based on the obtained image (paragraph 0069, identify a direction of the motion of the separated object, namely the user’s hands and/or fingers; paragraph 0157, detects a position and direction of motion of a finger of a second hand of the user relative to the first).

Regarding claim 4, Antoniac discloses further comprising: determining the direction in which the palm of the hand is facing as the outward direction after the at least one object is displayed through the transparent display;  removing the displayed at least one object based on the direction in which the palm of the hand is facing being the outward direction (paragraph 0078-0079, hand gesture includes a predefined deactivation gesture, configured to switch from the full-power mode of operation to the low-power hibernating or sleep mode of operation; user make a subsequent gesture, the predefined deactivation gesture; paragraph 0149, predefined activation gesture is made when the user places an open palm of one of his/her hands and brings the open palm closer to the imaging device, subsequent gestures can be made by sliding the finger over the open palm, the predefined gesture is made when the user takes off the finger of the other hand).
Sudou discloses and removing the displayed at least one object based on the direction in which the palm of the hand is facing being the outward direction (figure 17; paragraph 0147, when the hand object is inverted as the user rotates the forearm, in a state where at least part of the hand object is superimposed on the display image, the wearable device detects that the rotating body motion has been performed, the wearable device dose not display the display image based on the detection of the rotating body motion).

Regarding claim 6, Antoniac discloses wherein the performing of the predetermined function comprises determining that the interaction between the at least one object and the hand is made when a distance between the transparent display and the hand corresponds to a threshold distance or less (paragraph 0079, predefine activation gesture is made when the user places an open palm of one of his/her hands and brings the open palm closer to the imaging device; 

Regarding claim 7, Antoniac discloses wherein the performing of the predetermined function comprises performing a function corresponding to a background object interacting with the hand of the user when the object interacting with the hand of the user is the background object and the direction in which the palm of the hand is facing is the outward direction (paragraph 0092, user selectable object are a form of icons, the user selects a particular icon by making a predefined hand gesture over of under that particular icon, wherein the user makes the hovering gesture by stopping a finger over or under that particular icon for a predefined time period, by positioning his/her open hand over of under the particular icon; paragraph 0134, detecting a background in the sequence of still images; figure 7, finger faces outward direction).

Regarding claim 8, Antoniac discloses further comprising identifying the at least one object interacting with the hand of the user, based on the direction in which the palm of the hand is facing (paragraph 0149, predefined activation gesture is made when the user places an open palm of one of his/her hands and brings the open palm closer to the imaging device, subsequent gestures can be made by sliding the finger over the open palm; figure 8).

Regarding claim 9, Antoniac discloses wherein the displaying of the at least one object comprises determining whether to display the at least one object in an overlapping area between the hand and the at least one object in the transparent display, based on the direction in which the palm of the hand is facing (paragraph 0105, an image of the UI element towards the user’s eyes in a manner that the UI element overlaps or blends over a real view of the user’s hand; figure 6).

Regarding claim 10, Antoniac discloses wherein the displaying of the at least one object comprises: identifying a depth of the hand interacting with the at least one object, based on the obtained image (paragraph 0059, the imaging device is operable to sense a depth of an object whose image is being recorded); and determining whether to display the at least one object in an overlapping area between the hand and the at least one object in the transparent display based on the identified depth of the hand and a type of the at least one object (paragraph 0134, a depth of the separated object in the given image, an angle of the separated object in the given image, a pose of the separated object in the given image, a location of the separated object in the given image, a shape of the separated object in the given image, and/or a size of the separated object in the given image; and (v) using the extracted information to identify the at least one hand gesture).

Regarding claims 11, 12, 14 and 16-19, they are rejected based upon similar rational as above.  Antoniac further discloses a head mounted display (HMD) device (202, head mounted device) comprising: a camera (102); a transparent display (206a and 206b, paragraph 0178, display includes two transparent or semi-transparent screens); a memory (302) storing one or more instructions.

Regarding claim 20, it is rejected based upon similar rational as above. Antoniac further discloses a non-transitory computer-readable recording medium having a program recorded thereon, which when executed by a computer, performs a method (paragraph 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoniac in view of Sudou, as applied to claims 1 and 11 above, and further in view of Zheng et al., U.S. Patent Publication Number 2010/0054534 A1.

Regarding claims 3 and 13, it is noted that Antoniac and Sudou fail to disclose wherein the determining of the direction in which the palm of the hand is facing, based on the obtained image, comprises: measuring an angle between the palm of the hand and a surface of the transparent display; and determining the direction in which the palm of the hand is facing as an inward direction in which the palm of the hand is facing the transparent display, based on the measured angle.
Zheng discloses wherein the determining of the direction in which the palm of the hand is facing, based on the obtained image, comprises: measuring an angle between the palm of the hand and a surface of the transparent display (paragraph 0023, camera identifies faces and/or palms of the viewers within the viewing area, and maps these faces and/or palms into coordinates, in some embodiments, an angle is measured between the location of the palms of the viewer and a face of the viewer, the angle measurement may be used to determine a value for a user inputted value; 0035, a crosshair 604 represents the position of the palm of the viewer with respect to the face of the viewer, which Examiner interprets as the surface of the transparent display as the headset is shown on the face of the viewer, an angle may be measured and then mapped and/or translated into a corresponding control input); and determining the direction in which the palm of the hand is facing as the inward direction in which the palm of the hand is facing the transparent display and the camera, based on the measured angle (paragraph 0036, this angle may be measured to determine relative location of the palm to the face of the viewer).
	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the palm detection as disclosed by Antoniac and Sudou, which detects different palm position, measuring an angle between the palm and the surface of a transparent display, i.e. face of a user, as disclosed by Zheng, to provide interactive control where others have generally suffered from a lack of flexibility, configurability and user-friendliness.

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 02/28/2022, with respect to the rejection(s) of claim(s) 1, 2, 4, 6-12, 14, 16-20 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Antoniac in view of Sudou.
Applicant argues the prior art cited Antoniac fails to disclose based on the direction in which the palm of the hand is facing being changed from an outward direction to an inward direction, displaying at least one object for controlling an external device through a transparent display.  Examiner responds Antoniac discloses gestures and selecting of UI elements based on gesture, with the gestures including an open palm.  Sudou further discloses paragraph 0070, when the hand BH is inverted as the user rotates the forearm in a state illustrated, figure 4, and paragraph 0057, the controller can detect the rotating body motion based on a change of depth data of the upper limb caused in the rotation of the forearm.  Examiner therefore responds Sudou discloses as illustrated in figure 4, a direction in which the hand is facing changing from an outward direction to an inward direction and display at least one object for controlling an external device, i.e. an open palm to a back hand.   
Applicant argues the prior art cited Antoniac fails to disclose displaying UI elements based on the direction in which the direction in which the palm of the hand is facing.  Examiner respond Sudou discloses paragraph 0175, change of the imaging function, or the like as the predetermined process based on rotating body motion, the rotation body motion being a palm of the hand of the user, figure 4.
Applicant argues claim 4, the prior art cited Antoniac fails to disclose “determining the direction … removing the displayed at least one object based on the direction”.  Examiner responds Antoniac discloses removing the displayed at least one object based on the direction in which the palm of the hand is facing being the outward direction (paragraph 0078-0079, hand gesture includes a predefined deactivation gesture, configured to switch from the full-power mode of operation to the low-power hibernating or sleep mode of operation; user make a subsequent gesture, the predefined deactivation gesture; paragraph 0149, predefined activation gesture is made when the user places an open palm of one of his/her hands and brings the open palm closer to the imaging device, subsequent gestures can be made by sliding the finger over the open palm, the predefined gesture is made when the user takes off the finger of the other hand). Sudou further discloses and removing the displayed at least one object based on the direction in which the palm of the hand is facing being the outward direction (figure 17; paragraph 0147, when the hand object is inverted as the user rotates the forearm, in a state where at least part of the hand object is superimposed on the display image, the wearable device detects that the rotating body motion has been performed, the wearable device dose not display the display image based on the detection of the rotating body motion).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616